Citation Nr: 1453447	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-20 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to April 1973.
This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability originated during his active service.

2.  The Veteran's tinnitus originated during his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§3.102, 3.303, 3.3.04 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.3.04 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate the claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Factual Background and Analysis

The Veteran contends that his bilateral hearing loss and tinnitus began during active service.  He alleges that his disabilities were caused by exposure to acoustic trauma in the motor pool and firing line during service.

The Veteran's service treatment records reveal that upon service entrance examination, he was found to have some right ear hearing loss at 6000 Hertz.  However, his hearing was normal at all other levels and therefore did not qualify as a pre-existing disability for VA compensation purposes.  There is no separation examination report of record.  The Veteran was diagnosed with bilateral hearing loss in June 2010.

The Veteran stated in July 2010 that he worked in the motor pool and was on the firing line during service.  He noticed his ears ringing after service.  He could not hear very much at all but no one gave him a hearing test.  His wife added that he complained about his hearing loss and tinnitus daily.  His symptoms had become worse over the years.

The Veteran was afforded a VA examination in August 2010.  He reported that he was exposed to artillery noise in service.  After service, he worked as a mechanic and truck driver with occupational noise exposure to CBs, radios, and hammering.  He denied any recreational noise exposure.  The examiner diagnosed bilateral sensorineural hearing loss but only addressed whether his right ear hearing loss at 6000 Hertz upon entrance to service was aggravated by service noise exposure.  The examiner could not resolve the issue without resort to mere speculation because neither a separation audiogram nor one completed within one year of service discharge was available for review.   

The Veteran also reported experiencing constant tinnitus since around 1970 as a result of exposure to howitzer noise in service.  The examiner was unable to determine without resorting to mere speculation whether the tinnitus was a symptom associated with the Veteran's hearing loss.

The Veteran was afforded a second VA examination in March 2012.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of service noise exposure.  The examiner reasoned that no audiogram was obtained upon separation from service or within a year thereafter.  The first medical evidence of hearing loss of record was from 2010, 37 years after separation from service.  Although the examiner conceded in-service noise exposure, the Veteran also reported civilian noise exposure working as a mechanic and truck driver.  The examiner concluded that, based on the Veteran's one-year history of military noise exposure, the absence of combat duty, no documented complaints or diagnosis of hearing loss while on active duty, and 37 years of civilian noise exposure, the evidence suggested that it was less likely as not that the Veteran' current hearing impairment was related to service.

The Veteran also reported that his constant tinnitus began in 1972 as a result of exposure to howitzer noise.  The examiner stated that he could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation because the Veteran's service treatment records revealed no documentation of complaints, diagnosis or treatment of tinnitus while on active duty or within one year of discharge from service.  

The Veteran stated in July 2012 that he was around diesel engine noise in service due to his job as a truck driver and mechanic.  He also was around machine gun and howitzer fire.  He believed this noise exposure caused his hearing loss and constant ringing in his ears.

Following its review of all of the evidence the Board has determined that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus because the evidence satisfactorily establishes that the claimed disabilities originated during his period of active service.  

In reaching this decision, the Board notes that the Veteran's alleged exposure to noise in service is consistent with his job as a mechanic and truck driver and his proximity to the firing line.  The Veteran has credibly stated that the onset of his disabilities occurred in service and that the pertinent symptoms continued thereafter.  In addition, the Veteran's wife testified that he complained of his symptoms daily and that they had worsened over the years.  There is no report of a discharge examination showing that hearing loss and tinnitus were not present at that time.  The August 2010 examiner did not provide an opinion concerning the etiology of the disabilities and the March 2012 opinions against the claim do not, in the Board's opinion, outweigh the lay evidence indicating that the disabilities began in service.

Based on the foregoing, the Board has determined that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for bilateral hearing loss disability and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


